Citation Nr: 1621927	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-24 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to October 1970.  He died in January 2012.  The appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for appellate disposition.  For the following reasons, the AOJ is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's VBMS and Virtual VA electronic claims file reveals additional evidence which has been reviewed by the AOJ and Board in conjunction with the current appeal.


FINDINGS OF FACT

1. The Veteran's death certificate reflects that he died in January 2012 with a primary cause of cardiopulmonary arrest due to decompensated cardiomyopathy. 

2.  At the time of death, the Veteran was service connected for diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, depression, residuals of transient ischemic attacks, and erectile dysfunction.

3. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
4. The Veteran did not have ischemic heart disease that is presumed to be service connected in veterans exposed to Agent Orange.
  
5.  Cardiopulmonary arrest/cardiomyopathy was not manifest during service or for many years thereafter and is not related to service.

6.  The Veteran's cause of death was unrelated to service or a service connected disability. 


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a June 2012 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death. This letter provided her with the general criteria for the assignment of an effective date and initial rating, as well as a statement of the conditions for which the Veteran was service-connected at the time of his death, and evidence was needed to substantiate her claim for DIC benefits, pursuant to Hupp.  

The Board also finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and private and VA treatment records.  Social Security Administration (SSA) records also associated with the claims file.  No other outstanding records have been identified.

In addition, various VA medical opinions have been obtained with respect to the appellant's claim for cause of death benefits.  Pursuant to the Board's May 2015 remand instructions, the Veteran's claims file was reviewed by the VA physician who provided the opinion in 2014 for additional addendum opinions dated in 2015.  The opinion reports reflect that the Veteran's claims file was reviewed, and the reviewing physician's responses were fully responsive to the questions posed in the Board's remand instructions, with rationale for all opinions expressed.  For the foregoing reasons, the Board finds these opinions adequate for adjudication purposes, and compliant with the Board's remand instructions in this regard. Stegall, 11 Vet. App. at 271.

In a March 2016 informal hearing presentation, the Veteran's representative contended that the 2014-2015 opinions are not adequate as they were not provided by a cardiologist, and requested that the case be remanded to obtain an opinion from a cardiologist.  However, upon review of the opinion report, the Board finds no reason to suspect that the reviewing physician's opinion lacked the requisite expertise.  Again, the examiner indicated that he reviewed the claims file and pertinent medical literature, noted pertinent medical findings, and provided a complete discussion of the opinions provided.  Accordingly, the Board finds that a remand for additional opinion is not warranted.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for service connection for the cause of the Veteran's death is thus ready to be considered on the merits.



II.  Law and Analysis

The appellant contends that service connection for the cause of the Veteran's death is warranted.  She alleges that the heart condition that led to his death is presumptively due to his in-service exposure to Agent Orange in Vietnam.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving child of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii). 

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49  (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540  (June 8, 2010). 

The Veteran's death certificate reflects that he died in January 2012 with a primary cause of cardiopulmonary arrest due to decompensated cardiomyopathy.  No other contributing cause was listed.  

At the time of death, the Veteran was service connected for diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, depression, residuals of transient ischemic attacks, and erectile dysfunction.
The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to cardiopulmonary arrest or a heart disorder.  An October 1970 discharge examination revealed no related abnormalities.  

Post-service VA treatment records document treatment for a number of conditions, including diabetes and related complications, hypertension, obstructive sleep apnea, and obesity. An October 2002 VA treatment report notes an onset of hypertension approximately 10 years prior.  Private treatment reports also note transient ischemic attack in 2005 as well as treatment for cerebral meningioma in 2010.  

An October 2008 VA discharge summary indicates that the Veteran complained of chest pain.  An EKG showed bradycardia and no signs of ischemia.  He was diagnosed with gastroesophageal reflux disorder (GERD) at that time. 

An April 2010 treatment report notes that the Veteran presented with complaint of chest pain. He had no history of coronary artery disease, and he had a nuclear stress test in 2008 that was negative.  He admitted that he had similar chest pains in 2008, at which time he was diagnosed with GERD.  There were no changes on EKG.  The treatment provider noted that the Veteran had three negative troponins and had no evidence of ischemic heart disease.  

The Veteran underwent cardiac evaluation in November 2010 upon referral for atypical chest pain.  At that time, and nuclear scan revealed mild reversible ischemia involving all inferior wall segments and mild left ventricular cavity enlargement and ventricular ejection fraction 56 percent by computer.  The treatment provider noted that the Veteran was symptomatically stable at that time with a low risk nuclear scan.  He further reported that there was no indication that invasive evaluation would be beneficial at that time and that the Veteran was to continue medical therapy with blood pressure and lipid control.  

A January 2012 VA emergency department records reflects that the Veteran presented complaining of an exacerbation of left hip pain.  A history of seizure disorder, chronic hip pain, and diabetes was indicated.  While in the emergency room, the Veteran received Dilaudid for pain and a Foley was placed given his renal insufficiency.  After he arrived from x-ray, he was found to be in cardiopulmonary arrest.  Advanced cardiac life support measures were carried out with endotracheal intubation.  He never established a viable rhythm, and despite heroic measures, he expired.  

A subsequent telephone contact note indicates that the appellant reported that the Veteran had been feeling poorly for a few days and had initially refused to go to the emergency room.  He worsened and she called an ambulance to get him to the emergency room, where he passed away that day.  She indicated that he had taken his seizure medication before going to the emergency room and was sweaty.  

In August 2012, the Veteran's claims file was reviewed by a VA physician for opinion on the cause of the Veteran's death.  The reviewing physician noted that the Veteran had been evaluated for chest pains by VA cardiology before, and had low risk nuclear scan with ejection fraction of 56 percent in 2010.  He further noted that he did not see any more nuclear stress tests, and he could not find any echocardiograms in VA treatment records.  Hence, he did not know how the Veteran was diagnosed with decompensated cardiomyopathy as noted on his death certificate.  

He also noted that the Veteran had cardiopulmonary arrest while in the emergency room in January 2012.   He did not complain of chest pain but of hip pain.  An echocardiogram did not show any ST elevation, and the reviewing physician found no indication of an acute myocardial infarction prior to death.  

The examiner opined that, in the absence of autopsy, it was impossible to comment with certainty about the underlying medical causes leading to cardiopulmonary arrest and whether the Veteran had significant coronary artery disease at the time of his death which could have contributed to his death in a significant manner. 

The Veteran's claims file was again reviewed in January 2013 for opinion on the cause of the Veteran's death.  After review, the physician noted that there was no indication of coronary artery disease in the records, and a cardiology consultation from 2010 did not support a diagnosis of coronary artery disease.  He further noted that he was unsure how the cause of death, cardiopulmonary arrest due to decompensated cardiomyopathy, was reached, and that no autopsy was performed.  He noted that the Veteran had complained of hip pain, not shortness of breath or chest pain.  Vital signs and cardiopulmonary examinations were normal.  Renal insufficiency with hyperkalemia was found on labs.  He was found to be unresponsive and attempts to resuscitate were unsuccessful.  

The physician opined that it is less likely than not that the Veteran's diabetes mellitus or its complications of peripheral neuropathy, transient ischemic attack or erectile dysfunction were the cause or substantially contributed to his demise.  He also found it less likely than not that the medications used to treat diabetes mellitus or his complications (metformin, insulin, gabapentin, simvastatin) were the cause of or substantially contributed to his death.

The reviewing physician further commented that he was unclear how the Veteran was reported to have compensated cardiomyopathy with lack of symptoms and signs pertaining to the same.  In the absence of any documentation pertaining to the same, the examiner could not relate it to diabetes in etiology or aggravation.

Another VA medical opinion was sought in February 2014.  After review of the record, that physician opined that, with a very high degree of medical certainty, the Veteran's service-connected conditions of diabetes mellitus type II with complications of peripheral neuropathy of all extremities, depression, residuals of transient ischemic attack, and erectile dysfunction, alone or in combination or the medications taken for these conditions, were not a primary or contributory cause of death.

In so finding, the reviewing physician noted that the Veteran died suddenly from a cardiac arrest.  In most cases, he noted, the cause of cardiac arrest was never determined, although based on the risk factors, one could sometimes speculate on a probable cause.  In most idiopathic cases of cardiac arrest, a ventricular arrhythmia such as v-fib is the most likely or logical cause.  The exact cause of this particular cardiac arrest may never be detected especially now than an autopsy was never performed.  However, based on the examination findings when the Veteran presented to the emergency room the day of his death, it is apparent that he did not have "decompensated cardiomyopathy" which was listed as the cause of his cardiac arrest.  The lab tests prior to the cardiac arrest also revealed no significant electrolyte abnormalities to explain causing a sudden arrhythmia.  The Veteran did not have any known coronary artery disease prior to his death, and his presentation to the emergency room was not typical for that condition either.  Therefore, based on the facts stated above, although the physician found that it was highly speculative to point to the exact cause of his cardiac arrest, it was his opinion that none of the service-connected conditions were likely to have played any significant role in causing his death.

In July 2015, the February 2014 reviewing VA physician provided an addendum opinion in response to the Board's remand instruction.  The examiner indicated that, based on review of all available medical records, and specifically reviewing the 2010 nuclear scan which revealed mild reversible ischemia involving all inferior wall segments, review of available medical literature in this regard and in accordance with accepted medical principles and treatises, it was his opinion with a very high degree of medical certainty that the August 2010 nuclear scan, when viewed with the other evidence of record, did not indicate that the Veteran had a form of ischemic heart disease.  In so finding, the VA physician noted that the cardiologist read the nuclear scan as abnormal but did not feel there was evidence to justify a diagnosis of ischemic heart disease or for any further testing. 

In addition, he found it less likely than not that the Veteran's diabetes mellitus either caused or aggravated his hypertension.  In so finding, the physician noted that there was no evidence of diabetic nephropathy based on the blood and urine tests in the medical records (showing normal renal function and no proteinuria in July 2011 and all prior tests).  In the absence of diabetic nephropathy based on the blood and urine tests in the medical records, the physician determined that there was no probable link between the diabetes and hypertension, which should be considered idiopathic in nature.  

The reviewing physician further determined that the Veteran did not have a chronic renal disease based on the blood and urine tests in the medical records, until the January 2012 VA emergency department record noting that the Veteran had renal insufficiency based on significantly elevated BUN/Creatinine, which is indicated of an acute renal injury or an obstructive uropathy condition (which is more likely the explanation considering his clinical presentation and Foley placement in the emergency room).  This was not a presentation of diabetic nephropathy or a "renal disease."

In an addendum opinion in September 2015, the same reviewing VA physician indicated that he reviewed newly submitted records dated from 2004 to 2010, which showed no pertinent or new medical information related to the death claim.  His opinions therefore remained unchanged.

In another addendum opinion in December 2015, the reviewing VA physician addressed the appellant's representative's conclusion that his review of the 2010 nuclear scan was influenced by the interpretation of the original cardiologist's reading of the nuclear scan and not based on an independent and objective review of the medical data.
The physician again reviewed the nuclear scan and again concluded that the findings were not indicative of ischemic heart disease.  The physician noted that the representative's suggestion that his rationale was influenced by the interpretation of the original cardiologist's reading and not based on independent and objective review of the medical data was simply not accurate.  He expressed that the stress test reported above, in his own medical opinion with a very high degree of medical certainty, showed no evidence that the Veteran was suffering from ischemic heart disease at that time.  

Here, the Veteran's personnel records reflects that  he was in receipt of the Vietnam Campaign Medal and Unit Vietnam Gallantry Cross with palm and that he served in Operation Brave Armada in Quang Ngai Province, Vietnam in 1969. Thus, he is presumed to have been exposed to Agent Orange during such service. Thus question remains, however, whether the Veteran has been diagnosed with a disability and subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

38 C.F.R. § 3.309 provides that ischemic heart disease includes acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, and stable/unstable and Prinzmetal's angina, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  38 C.F.R. § 3.309(e), Note 3.  

In this case, the record shows that the Veteran was not diagnosed with ischemic heart disease during his lifetime.  While VA treatment records disclose one abnormal nuclear stress test findings in 2010 indicating mild reversible ischemia, the VA examiners have opined that this one abnormal finding was not indicative of ischemic heart disease.  The record otherwise does not indicate diagnosis of myocardial infraction, coronary artery disease or other ischemic heart disease.  Thus, the only credible, probative opinion of record weighs against the claim, and the appellant has not presented or identified any medical opinion or other competent evidence that, in fact, supports her contention that the Veteran had ischemic heart disease.

Accordingly, the Board finds that service connection for the cause of the Veteran's death as on a presumptive basis as due to herbicide exposure is not warranted.

With regard to the presently nonservice-connected cause of death listed on his death certificate, of cardiopulmonary arrest due to decompensated cardiomyopathy, here-regardless of the VA examiner's opinions on whether the diagnosis decompensated cardiomyopathy is warranted-there is also no probative evidence of a nexus between of cardiopulmonary arrest due to decompensated cardiomyopathy and the Veteran's service.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant-widow has never specifically contended, and evidence does not otherwise establish, that the disabilities listed on the death certificate had their onset during the Veteran's active service many years ago.  Rather, the record reflects that the cardiopulmonary arrest manifest suddenly, shortly prior to death, and thus many years after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See, Walker, 708 F.3d at 1336-40.  Moreover, there also is no probative evidence (no nexus evidence) linking the Veteran's cause of death with his active service.  Holton, 557 F.3d at 1366.  

In regard to whether any service-connected disability caused or contributed to death, there is no clinical evidence to support a link between the development of cardiopulmonary arrest/decompensated cardiomyopathy and his service-connected diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, depression, residuals of transient ischemic attacks, and erectile dysfunction, or that indicates a link between the service-connected diabetes mellitus and related complications and/or depression and his cause of death.   There is no evidence demonstrated that his service-connected diabetes and related complications or depression, caused or aggravated the cardiopulmonary arrest cause of death listed on the death certificate.  See 38 C.F.R. § 3.310.  Moreover, the VA reviewing physician who provided the opinions in 2014 and 2015 specifically indicated that none of the Veteran's service-connected conditions were likely to have played any significant role in his death, found no indication that the Veteran's hypertension was secondary to his diabetes mellitus, or that the Veteran suffered from chronic renal disease at the time of death related to his diabetes mellitus.  There is no opinion evidence to the contrary.  

Finally, with regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  However, she has not offered any specific contentions regarding why she believes that a service-connected disability caused or contributed to the Veteran's death, or relating the Veteran's cause of death to service other as presumptively due to exposure to herbicides. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


